DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 13, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed February 13, 2021, with respect to the rejections of claims 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Romero (2003 “HyperReal: A Hypermedia Model for Mixed Reality”).

In regards to independent claim 1, the Liu reference was previously cited as it discloses a user interface includes a virtual object having an appearance in context with 
	In regards to the applicants arguments on pages 8-9 that the previous Liu and Latta references do not disclose the amended limitation “determining a session context indicating a current narrative or game state of the mixed reality session; selecting a set of content from multiple sets of content in a content library, by a selection algorithm that eliminates library content from selection based on the context parameter data and further based on the session context”, the Examiner agrees however, the Romero reference has now been cited as it discloses a generic hypermedia model that is used as a framework for building context aware and mixed reality applications (see abstract).
Romero further discloses details of using location within the environment (i.e. context parameter data) to filter and structure information to be provided via a location aware application. Next, the reference details that in a context aware application, one can split an experience into several scenes, each of which is triggered by a particular action (as events create context modes). Each of such scenes has two main
elements: the content of the interface, and the action that triggered the interface. Associated with the action is also its life period. Each scene is presented before another action is processed that leads to another interface content. For instance, in an augmented reality environment, the real video is needed to replay the experience, as
well as the augmented information. Finally, Romero describes the framework regarding the functions of sessions and instantiations which manage presentation and interaction with components for the scenes as it interfaces between the storage layer (i.e. database or content library) and includes presentation specifications which determine how 
In regards to independent claims 10 and 19, these claims recite limitations similar in scope to that of claim 1, and therefore remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.
In regards to dependent claims 2-9 and 11-18, these claims depend from the rejected base claims 1 and 10, and therefore they remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (US 2013/0044128A1, hereinafter referenced “Liu”) in view of Romero (2003 “HyperReal: A Hypermedia Model for Mixed Reality”, hereinafter referenced “Romero”).

In regards to claim 1 (Currently Amended). Liu discloses a method by a mixed reality apparatus for operating a mixed reality session playing immersive narrative or game content (Liu, Abstract and paragraph [0158]; Reference discloses a user interface includes a virtual object having an appearance in context with a real environment of a user using a see-through, near-eye augmented reality display device system as paragraph [0158] describes the application for providing content being a game application or game service website), the method comprising: 
-imaging a real scene encompassing a user wearing a mixed reality output apparatus during the mixed reality session (Liu, paragraphs [0059]-[0060];  Reference discloses a light guide optical element 112 transmits light from micro display 120 to the eye 140 of the user wearing head mounted display device 2 (i.e. mixed reality output apparatus). Light guide optical element 112 also allows light from in front of the head mounted display device 2 to be transmitted through light guide optical element 112 to eye 140, as depicted by arrow 142 representing an optical axis of the display optical system 14 r, thereby allowing the user to have an actual direct view of the space in front of head mounted display device 2 in addition to receiving a virtual image from micro display 120 (i.e. imaging a real scene encompassing the user wearing the HMD during display of the virtual image or mixed reality session));
-determining context parameter data indicating a real context of the real scene, based on the imaging (Liu, paragraph [0082]; Reference discloses a context such as a real world environment or a social environment is determined based on the location of the user and the people and things in the user's environment (i.e. determining of context parameter data)...In some embodiments, image data captured from one or more depth cameras provides data for determining the three dimensional relationship of the user to objects, real and virtual, in the user field of view); 


-and rendering a virtual object in the mixed reality session by the mixed reality output apparatus, based on the set of content and on the data describing a real context (Liu, paragraph [0003] and [0098]; References discloses display data is generated for an image of the virtual object having the selected virtual object type and forming the physical connection with the anchor real world object set as paragraph [0098] describes reference object data sets 474 provide categories of appearance characteristics tied to different types of objects, and these reference object data sets 474 may be used to recognize objects in image data, and also to select appearance characteristics of virtual objects so they look realistic (i.e. rendering based on the set of content and real context data)).  
Liu does not explicitly disclose but Romero teaches
-determining a session context indicating a current narrative or game state of the mixed reality session (Romero, “4.4. History” page 7; Reference discloses in a context aware application, one can split an experience into several scenes, each of which triggered by a particular action (as events create context modes). Each of such scenes has two main
elements: the content of the interface, and the action that triggered the interface. Associated with the action is also its life period. Each scene is presented before another action is processed that leads to another interface content. For instance, in an augmented reality environment, the real video is needed to replay the experience, as
well as the augmented information. The action is the command (or event) that caused the augmented content to be displayed. The experience history is a build up of several scenes. The “5. Applications” section on page 7 further discloses game applications applying the context aware methodology); 
-selecting a set of content from multiple sets of content in a content library (Romero, Fig. 1; Reference illustrates the Hypermedia model layers in which the model possesses a storage layer having database organization which contains object classes (see section 3.1) (interpreted as the content library)), by a selection algorithm that eliminates library content from selection based on the context parameter data and further based on the session context (Romero, Fig. 4, “3.4 Context Representation” section page 4 and “4. Session and Instantiations” section page 5; Reference at Section 4. describes sessions and instantiations which manage presentation and interaction with components for the scenes as it interfaces between the storage layer (i.e. database or content library) and includes presentation specifications which determine how components are presented. The section further details the contextual process is supported by the information described in Section 3.4 and enables selection of the content based on semantic criteria (i.e. selection algorithm for selecting particular components or objects from the database to be presented in the scene also illustrates in the data flow chart of Fig. 4). The reference to section 3.4 provides previous details of using location within the environment as context parameter data used to filter and structure information to be provided via a location aware application);
Liu and Romero are combinable because they are in the same field of endeavor regarding methods for rendering virtual objects in context. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the context adaptive user interface of Liu to include the hypermedia mixed reality model features of Romero in order to provide the user with a system that allows for a user interface to include a virtual object having an appearance in context with a real environment of a user using an HMD as taught by Liu, while incorporating hypermedia mixed reality model features of Romero in order to provide a framework for creating a hypermedia model that generates context aware and mixed reality applications that can use store/replay mechanisms to re-purpose content in new ways for gaming and storytelling applicable to improving gaming content such as the mixed reality applications taught in Liu.

 2 (Previously Presented). Liu in view of Romero teach the method of claim 1.
Liu further discloses
-further comprising activating a device coupled to the mixed reality output apparatus, wherein the device is selected from a group consisting of a camera (Liu, paragraph [0049]; Reference discloses Capture devices 20A and 20B may be, for example, cameras that visually monitor one or more users and the surrounding space such that gestures and/or movements performed by the one or more users, as well as the structure of the surrounding space, may be captured, analyzed, and tracked to perform one or more controls or actions within an application and/or animate an avatar or on-screen character), a depth sensor (Liu, paragraph [0052]; Reference discloses at the front of frame 115 is physical environment facing video camera 113 that can capture video and still images which are transmitted to the processing unit 4,5…the physical environment facing camera 113 may be a depth camera as well as a visible light sensitive camera), a microphone (Liu, paragraph [0079]; Reference discloses FIG. 3B is a block diagram of one embodiment of the hardware and software components of a processing unit 4 associated with a see-through, near-eye, mixed reality display unit….microphone interface 340 in communication with an external microphone connector 342 for connecting to a microphone), a radio receiver (Liu, paragraph [0080]; Reference discloses In one embodiment, wireless communication component 346 can include a Wi-Fi enabled communication device, Bluetooth communication device, infrared communication device, cellular, 3G, 4 G communication devices, wireless USB (WUSB) etc. The wireless communication component 346 thus allows peer-to-peer data transfers), or a triangulating locating device (Liu, paragraph [0121]; reference discloses particularly for the see-through, mixed reality display device system 8, the device data may also include data from sensors or determined from the sensors like the orientation sensors 132, the temperature sensor 138, the microphone 110, the electrical impulse sensor 128 if present, and the GPS transceiver 144 (triangulating location device)).  

In regards to claim 3 (Original). Liu in view of Romero teach the method of claim 1.
Liu further discloses
-further comprising characterizing a volumetric geometry of the real scene, based on the imaging (Liu, paragraph [0109]; Reference discloses as discussed below, in some situations, 3D modeling data (i.e. characterizing volumetric geometry if real scene as modelled location based on image data) of a location the user is in may track real and virtual objects in the location in a coordinate system independent of the user field of view).  

In regards to claim 4 (Original). Liu in view of Romero teach the method of claim 1. 
Liu further discloses
-further comprising characterizing a condition of the real scene, based on the imaging (Liu, paragraph [0130]; reference discloses the recognizer engine 454 includes multiple filters 455 to determine a gesture, action, or condition that may be performed by any person or object detectable by a depth camera 503).  

In regards to claim 5 (Original). Liu in view of Romero teach the method of claim 1.

-further comprising determining an object type, based on a characteristic volumetric geometry determined based on the imaging (Liu, paragraph [0098]; Reference discloses real objects are identified in image data and their appearance characteristics are stored, for example as real object appearance characteristics data sets 475… Reference object data sets 474 provide categories of appearance characteristics tied to different types of objects, and these reference object data sets 474 may be used to recognize objects in image data).  

In regards to claim 6 (Original). Liu in view of Romero teach the method of claim 1.
Liu further discloses
-further comprising determining an identity of a scene or of an object in the scene, based on the imaging (Liu, paragraph [0098]; Reference discloses real objects are identified in image data and their appearance characteristics are stored, for example as real object appearance characteristics data sets 475… Reference object data sets 474 provide categories of appearance characteristics tied to different types of objects, and these reference object data sets 474 may be used to recognize objects in image data (interpreted as determining an identity of an object in the user’s field of view or scene).  

In regards to claim 7 (Previously Presented). Liu in view of Romero teach the method of claim 1. 
Liu further discloses
Liu, paragraph [0073]; Reference discloses instructions may comprise looking up detected objects in the image data in a database including relationships between the user and the object, and the relationship being associated in data with one or more state of being data settings. Other instruction logic such as heuristic algorithms may be applied to determine a state of being of the user based on both the eye data and the image data of the user's surroundings. The client push service application 459 1 updates user profile data 460 1 and 460 N with updates to state of being data, activity data, or both upon which a version of a context adaptive UI application 456 (see FIG. 5A) may determine content and appearance of the content for display by the see-through, augmented reality display device system 8).  

In regards to claim 8 (Previously Presented). Liu in view of Romero teach the method of claim 1. 
Liu further discloses
-wherein selecting the set of content characterizing a virtual object to be inserted into the mixed reality session is based on a session context of the mixed reality session further comprising managing exit of the virtual object from the virtual reality session based on the session context and real context (Liu, paragraph [0173]; Reference discloses optionally, in step 746, the context adaptive UI application 456 removes any virtual object types as candidates based on social context criteria or personal context criteria or both. The removal of object based on social and personal context criteria and physical real world anchors within the application interpreted as managing exit of the virtual object from the virtual reality session based on the session context and real context).  

In regards to claim 9 (Previously Presented). Liu in view of Romero teach the method of claim 1. 
Liu further discloses
-wherein further comprising updating the set of content characterizing the virtual object already inserted into the mixed reality session based on the data describing the real context and the session context (Liu, paragraphs [0086] and [0167]; Reference discloses at [0086] in depth image processing, two or more physically separated cameras 503 may view a scene from different angles to obtain visual stereo data that may be resolved to generate depth information. For example, there may be an outward facing camera 113 on each side of frame 115. Furthermore, depth cameras 503 in an environment, e.g. a place of business, may provide images as well as depth cameras 503 on HMD devices worn by users in the environment to a depth image processing application for creating and updating a three dimensional model of the objects within the environment (i.e. object already inserted). Paragraph [0167] describes the criteria for virtual objects being based on the real environment (i.e. real context) as well as a social or session context pertaining to the home with an activity of the user indicated as playing an online game with other users).  

In regards to claim 10 (Currently Amended). Liu discloses an apparatus for selecting content for a mixed reality session playing immersive narrative or game content, comprising (Liu, Abstract and paragraph [0158]; Reference discloses a user interface includes a virtual object having an appearance in context with a real environment of a user using a see-through, near-eye augmented reality display device system as paragraph [0158] describes the application for providing content being a game application or game service website, comprising: 
-a processor (Liu, paragraph [0047]; reference discloses processors in see-through mixed reality system 8), 
-a memory coupled to the processor (Liu, Fig. 3A; Reference shows processor 210 coupled to memory 244), 
-and a stereoscopic display device coupled to the processor (Liu, Fig. 3A and paragraph [0086]; reference illustrates a microdisplay 120 coupled to the processor as this is interpreted as the stereoscopic display device since paragraph [0086] details providing stereo data to HMD devices worn by the user), wherein the memory holds instructions that when executed by the processor (Liu, paragraph [0006]; reference discloses memory storing software for execution by processors), cause the apparatus to perform: 
-imaging a real scene encompassing a user wearing a mixed reality output apparatus during the mixed reality session (Liu, paragraphs [0059]-[0060];  Reference discloses a light guide optical element 112 transmits light from micro display 120 to the eye 140 of the user wearing head mounted display device 2 (i.e. mixed reality output apparatus). Light guide optical element 112 also allows light from in front of the head mounted display device 2 to be transmitted through light guide optical element 112 to eye 140, as depicted by arrow 142 representing an optical axis of the display optical system 14 r, thereby allowing the user to have an actual direct view of the space in front of head mounted display device 2 in addition to receiving a virtual image from micro display 120 (i.e. imaging a real scene encompassing the user wearing the HMD during display of the virtual image or mixed reality session)); 
-determining context parameter data indicating a real context of the real scene, based on the imaging (Liu, paragraph [0082]; Reference discloses a context such as a real world environment or a social environment is determined based on the location of the user and the people and things in the user's environment (i.e. determining of context parameter data)...In some embodiments, image data captured from one or more depth cameras provides data for determining the three dimensional relationship of the user to objects, real and virtual, in the user field of view);


-and rendering a virtual object in the mixed reality session by the mixed reality output apparatus, based on the set of content and on the data describing a real context (Liu, paragraph [0003] and [0098]; References discloses display data is generated for an image of the virtual object having the selected virtual object type and forming the physical connection with the anchor real world object set as paragraph [0098] describes reference object data sets 474 provide categories of appearance characteristics tied to different types of objects, and these reference object data sets 474 may be used to recognize objects in image data, and also to select appearance characteristics of virtual objects so they look realistic (i.e. rendering based on the set of content and real context data)).
Liu does not explicitly disclose but Romero teaches
-determining a session context indicating a current narrative or game state of the mixed reality session (Romero, “4.4. History” page 7; Reference discloses in a context aware application, one can split an experience into several scenes, each of which triggered by a particular action (as events create context modes). Each of such scenes has two main
elements: the content of the interface, and the action that triggered the interface. Associated with the action is also its life period. Each scene is presented before another action is processed that leads to another interface content. For instance, in an augmented reality environment, the real video is needed to replay the experience, as
well as the augmented information. The action is the command (or event) that caused the augmented content to be displayed. The experience history is a build up of several scenes. The “5. Applications” section on page 7 further discloses game applications applying the context aware methodology); 
-selecting a set of content from multiple sets of content in a content library (Romero, Fig. 1; Reference illustrates the Hypermedia model layers in which the model possesses a storage layer having database organization which contains object classes (see section 3.1) (interpreted as the content library)), by a selection algorithm that eliminates library content from selection based on the context parameter data and further based on the session context (Romero, Fig. 4, “3.4 Context Representation” section page 4 and “4. Session and Instantiations” section page 5; Reference at Section 4. describes sessions and instantiations which manage presentation and interaction with components for the scenes as it interfaces between the storage layer (i.e. database or content library) and includes presentation specifications which determine how components are presented. The section further details the contextual process is supported by the information described in Section 3.4 and enables selection of the content based on semantic criteria (i.e. selection algorithm for selecting particular components or objects from the database to be presented in the scene also illustrates in the data flow chart of Fig. 4). The reference to section 3.4 provides previous details of using location within the environment as context parameter data used to filter and structure information to be provided via a location aware application);
Liu and Romero are combinable because they are in the same field of endeavor regarding methods for rendering virtual objects in context. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the context adaptive user interface of Liu to include the hypermedia mixed reality model features of Romero in order to provide the user with a system that allows for a user interface to include a virtual object having an appearance in context with a real environment of a user using an HMD as taught by Liu, while incorporating hypermedia mixed reality model features of Romero in order to provide a framework for creating a hypermedia model that generates context aware and mixed reality applications that can use store/replay mechanisms to re-purpose content in new ways for gaming and storytelling applicable to improving gaming content such as the mixed reality applications taught in Liu.

In regards to claim 11 (Previously Presented). Liu in view of Romero teach the apparatus of claim 10. 
Liu further discloses
-wherein the memory holds further instructions for activating a device coupled to the mixed reality output apparatus, wherein the device is selected from a group consisting of a camera (Liu, paragraph [0049]; Reference discloses Capture devices 20A and 20B may be, for example, cameras that visually monitor one or more users and the surrounding space such that gestures and/or movements performed by the one or more users, as well as the structure of the surrounding space, may be captured, analyzed, and tracked to perform one or more controls or actions within an application and/or animate an avatar or on-screen character), a depth sensor (Liu, paragraph [0052]; Reference discloses at the front of frame 115 is physical environment facing video camera 113 that can capture video and still images which are transmitted to the processing unit 4,5…the physical environment facing camera 113 may be a depth camera as well as a visible light sensitive camera), a microphone (Liu, paragraph [0079]; Reference discloses FIG. 3B is a block diagram of one embodiment of the hardware and software components of a processing unit 4 associated with a see-through, near-eye, mixed reality display unit….microphone interface 340 in communication with an external microphone connector 342 for connecting to a microphone), a radio receiver (Liu, paragraph [0080]; Reference discloses In one embodiment, wireless communication component 346 can include a Wi-Fi enabled communication device, Bluetooth communication device, infrared communication device, cellular, 3G, 4 G communication devices, wireless USB (WUSB) etc. The wireless communication component 346 thus allows peer-to-peer data transfers), or a triangulating locating device (Liu, paragraph [0121]; reference discloses particularly for the see-through, mixed reality display device system 8, the device data may also include data from sensors or determined from the sensors like the orientation sensors 132, the temperature sensor 138, the microphone 110, the electrical impulse sensor 128 if present, and the GPS transceiver 144 (triangulating location device)).  
 

In regards to claim 12 (Original). Liu in view of Romero teach the apparatus of claim 10. 
Liu further discloses
-wherein the memory holds further instructions for characterizing a volumetric geometry of the real scene, based on the imaging (Liu, paragraph [0109]; Reference discloses as discussed below, in some situations, 3D modeling data (i.e. characterizing volumetric geometry if real scene as modelled location based on image data) of a location the user is in may track real and virtual objects in the location in a coordinate system independent of the user field of view).  

In regards to claim 13 (Original). Liu in view of Romero teach the apparatus of claim 10.
Liu further discloses
-wherein the memory holds further instructions for characterizing a condition of the real scene, based on the imaging (Liu, paragraph [0130]; reference discloses the recognizer engine 454 includes multiple filters 455 to determine a gesture, action, or condition that may be performed by any person or object detectable by a depth camera 503).   

In regards to claim 14 (Original). Liu in view of Romero teach the apparatus of claim 10. 
Liu further discloses
-wherein the memory holds further instructions for determining an object type, based on a characteristic volumetric geometry determined based on the imaging (Liu, paragraph [0098]; Reference discloses real objects are identified in image data and their appearance characteristics are stored, for example as real object appearance characteristics data sets 475… Reference object data sets 474 provide categories of appearance characteristics tied to different types of objects, and these reference object data sets 474 may be used to recognize objects in image data).    

In regards to claim 15 (Original). Liu in view of Romero teach the apparatus of claim 10. 
Liu further discloses
-wherein the memory holds further instructions for determining an identity of a scene or of an object in the scene, based on the imaging (Liu, paragraph [0098]; Reference discloses real objects are identified in image data and their appearance characteristics are stored, for example as real object appearance characteristics data sets 475… Reference object data sets 474 provide categories of appearance characteristics tied to different types of objects, and these reference object data sets 474 may be used to recognize objects in image data (interpreted as determining an identity of an object in the user’s field of view or scene).    

In regards to claim 16 (Previously Presented). Liu in view of Romero teach the apparatus of claim 10. 
Liu further discloses
-wherein the memory holds further instructions for selecting the set of content characterizing a virtual object to be inserted into the mixed reality session further based on heuristic feedback (Liu, paragraph [0073]; Reference discloses instructions may comprise looking up detected objects in the image data in a database including relationships between the user and the object, and the relationship being associated in data with one or more state of being data settings. Other instruction logic such as heuristic algorithms may be applied to determine a state of being of the user based on both the eye data and the image data of the user's surroundings. The client push service application 459 1 updates user profile data 460 1 and 460 N with updates to state of being data, activity data, or both upon which a version of a context adaptive UI application 456 (see FIG. 5A) may determine content and appearance of the content for display by the see-through, augmented reality display device system 8).  

In regards to claim 17 (Previously Presented). Liu in view of Romero teach the apparatus of claim 10. 
Liu further discloses
-wherein the memory holds further instructions for selecting the set of content characterizing a virtual object to be inserted into the mixed reality session is based on a session context of the mixed reality session managing exit of the virtual object from the Liu, paragraph [0173]; Reference discloses optionally, in step 746, the context adaptive UI application 456 removes any virtual object types as candidates based on social context criteria or personal context criteria or both. The removal of object based on social and personal context criteria and physical real world anchors within the application interpreted as managing exit of the virtual object from the virtual reality session based on the session context and real context).  
  
In regards to claim 18 (Previously Presented). Liu in view of Romero teach the apparatus of claim 10. 
Liu further discloses
-wherein the memory holds further instructions for updating the set of content characterizing the virtual object already inserted into the mixed reality session based on the data describing the real context and the session context (Liu, paragraphs [0086] and [0167]; Reference discloses at [0086] in depth image processing, two or more physically separated cameras 503 may view a scene from different angles to obtain visual stereo data that may be resolved to generate depth information. For example, there may be an outward facing camera 113 on each side of frame 115. Furthermore, depth cameras 503 in an environment, e.g. a place of business, may provide images as well as depth cameras 503 on HMD devices worn by users in the environment to a depth image processing application for creating and updating a three dimensional model of the objects within the environment (i.e. object already inserted). Paragraph [0167] describes the criteria for virtual objects being based on the real environment (i.e. real context) as well as a social or session context pertaining to the home with an activity of the user indicated as playing an online game with other users).  

In regards to claim 19 (Currently Amended). Liu discloses a computer-readable medium, encoded with instructions that, when executed by a processor, cause an apparatus for selecting content for a mixed reality session playing narrative or game content (Liu, Abstract and paragraphs [0006] and [0158]; Reference discloses a user interface includes a virtual object having an appearance in context with a real environment of a user using a see-through, near-eye augmented reality display device system as paragraph [0158] describes the application for providing content being a game application or game service website. Paragraph [0006] discloses software executed by processor for functions of the disclosure) to perform: 
-imaging a real scene encompassing a user wearing a mixed reality output apparatus during the mixed reality session (Liu, paragraphs [0059]-[0060];  Reference discloses a light guide optical element 112 transmits light from micro display 120 to the eye 140 of the user wearing head mounted display device 2 (i.e. mixed reality output apparatus). Light guide optical element 112 also allows light from in front of the head mounted display device 2 to be transmitted through light guide optical element 112 to eye 140, as depicted by arrow 142 representing an optical axis of the display optical system 14 r, thereby allowing the user to have an actual direct view of the space in front of head mounted display device 2 in addition to receiving a virtual image from micro display 120 (i.e. imaging a real scene encompassing the user wearing the HMD during display of the virtual image or mixed reality session)); 
Liu, paragraph [0082]; Reference discloses a context such as a real world environment or a social environment is determined based on the location of the user and the people and things in the user's environment (i.e. determining of context parameter data)...In some embodiments, image data captured from one or more depth cameras provides data for determining the three dimensional relationship of the user to objects, real and virtual, in the user field of view);  


-and rendering the virtual object in the mixed reality session by the mixed reality output apparatus, based on the set of content and on the data describing a real context (Liu, paragraph [0003] and [0098]; References discloses display data is generated for an image of the virtual object having the selected virtual object type and forming the physical connection with the anchor real world object set as paragraph [0098] describes reference object data sets 474 provide categories of appearance characteristics tied to different types of objects, and these reference object data sets 474 may be used to recognize objects in image data, and also to select appearance characteristics of virtual objects so they look realistic (i.e. rendering based on the set of content and real context data)).  
Liu does not explicitly disclose but Romero teaches
Romero, “4.4. History” page 7; Reference discloses in a context aware application, one can split an experience into several scenes, each of which triggered by a particular action (as events create context modes). Each of such scenes has two main
elements: the content of the interface, and the action that triggered the interface. Associated with the action is also its life period. Each scene is presented before another action is processed that leads to another interface content. For instance, in an augmented reality environment, the real video is needed to replay the experience, as
well as the augmented information. The action is the command (or event) that caused the augmented content to be displayed. The experience history is a build up of several scenes. The “5. Applications” section on page 7 further discloses game applications applying the context aware methodology); 
-selecting a set of content from multiple sets of content in a content library (Romero, Fig. 1; Reference illustrates the Hypermedia model layers in which the model possesses a storage layer having database organization which contains object classes (see section 3.1) (interpreted as the content library)), by a selection algorithm that eliminates library content from selection based on the context parameter data and further based on the session context (Romero, Fig. 4, “3.4 Context Representation” section page 4 and “4. Session and Instantiations” section page 5; Reference at Section 4. describes sessions and instantiations which manage presentation and interaction with components for the scenes as it interfaces between the storage layer (i.e. database or content library) and includes presentation specifications which determine how components are presented. The section further details the contextual process is supported by the information described in Section 3.4 and enables selection of the content based on semantic criteria (i.e. selection algorithm for selecting particular components or objects from the database to be presented in the scene also illustrates in the data flow chart of Fig. 4). The reference to section 3.4 provides previous details of using location within the environment as context parameter data used to filter and structure information to be provided via a location aware application);
Liu and Romero are combinable because they are in the same field of endeavor regarding methods for rendering virtual objects in context. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the context adaptive user interface of Liu to include the hypermedia mixed reality model features of Romero in order to provide the user with a system that allows for a user interface to include a virtual object having an appearance in context with a real environment of a user using an HMD as taught by Liu, while incorporating hypermedia mixed reality model features of Romero in order to provide a framework for creating a hypermedia model that generates context aware and mixed reality applications that can use store/replay mechanisms to re-purpose content in new ways for gaming and storytelling applicable to improving gaming content such as the mixed reality applications taught in Liu.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.